Citation Nr: 0613623	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-07 551A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses from treatment initiated on July 22, 2003, 
at the John C. Lincoln Hospital. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) Carl T. Hayden Medical Center (MC) in 
Phoenix, Arizona.  

In an August 2005 decision, the Board denied the veteran's 
claim on appeal.  In September 2005, the veteran filed a 
motion for reconsideration.  The veteran's  motion was 
granted by the Board in February 2006.  This claim is now 
again before the Board.   


FINDING OF FACT

VA medical facilities were not feasibly available to provide 
emergency treatment initiated on July 22, 2003, at the John 
C. Lincoln Hospital.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses initiated on July 22, 
2003, at the John C. Lincoln Hospital is granted.  38 
U.S.C.A. § 1725, 1728 (West Supp. 2005); 38 C.F.R. §§ 17.120, 
17.1000-8 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the veteran's claim with respect to the 
duty to notify and assist under 38 U.S.C.A. § 5103(a).  Given 
the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication. 
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a full 
grant of the benefits.

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on July 22, 2003, 
at the John C. Lincoln Hospital.    Records from John C. 
Lincoln Hospital indicate that the veteran was admitted by 
ambulance to the emergency room of this facility with 
complaints of abdominal pain.  Computerized tomography 
revealed cholelithiasis, non-obstructing left renal calculus 
and left renal cysts, a large hiatal hernia, extensive 
sigmoid diverticulosis without diverticulitis, and evidence 
of chronic prostatitis.  The veteran was also afforded a 
cardiology consultation which included an electrocardiogram 
that demonstrated sinus arrythmia with significant slowing, 
but no additional work-up was indicated.  

The veteran is not service-connected for any of the 
conditions for which he was treated beginning on July 22, 
2003, nor for any other disability.  As a result, the veteran 
is not entitled to reimbursement of the expenses in question 
under the provisions of 38 U.S.C.A. § 1728.  However, payment 
or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 (West Supp. 2005) and 38 C.F.R. §§ 
17.1000-1008 (2005).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions to 
include emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health; VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson; claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility; at the time the emergency treatment 
was furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month period preceding 
the furnishing of such emergency treatment; the veteran is 
financially liable to the provider of that emergency 
treatment for that treatment; the veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment; if the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and the veteran is not eligible for 
reimbursement under 38 U.S.C. 1728. 
See 38 C.F.R. § 17.1002 (2005).

The central issue in this case is whether a VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.

The veteran's claim was denied by VAMC in September 2003 and 
October 2003 on the basis that, while the treatment in 
question was "emergent," VA facilities were reasonably 
available to provide the treatment in question.  In support 
of the VAMC position is a medical statement from a VA 
physician dated in July 2003, indicating  that a VA facility 
was available. 

The veteran contends that no VA facility was feasibly 
available.  Specifically, he indicated that when the 
paramedics picked him up on the side of the road near his 
truck, he requested that they transport him to the nearest VA 
hospital.  However, he was told by the paramedic that the 
local VA hospital had no emergency room and was then 
transported to the nearest hospital with an emergency room, 
John C. Lincoln Hospital, for care. 

In support of his claim, the veteran submitted a December 
2003 letter from a physician employed by the Emergency 
Medical Services (EMS) division of the Phoenix Fire 
Department, who stated that the veteran did request that he 
be transported to the closest VAMC (said by this physician to 
be "more than 14 miles away"), but that given the severity 
of his pain and the "potential for a life-threatening 
problem," he was taken to the closest emergency facility, 
which was the John C. Lincoln Hospital in Deer Valley.  The 
physician further stated that the VA Hospital in Phoenix is 
not categorized in their EMS system as "General Emergency 
Dept."  The physician stated that the administration at the 
VA Hospital informed their EMS agency numerous times that VA 
Hospital has "Life Support Unit" and does not have an 
emergency department.

Upon review, the Board does not doubt that VAMC believes the 
VA Hospital in Phoenix was feasibly available to provide 
medical emergency services for the veteran under the 
circumstances in this case.  However, simply because a VA 
Hospital is within a reasonable distance for transport does 
not make it "feasibly available."  The facility must also 
provide emergent services necessary for the patient.  See 
Cotton v. Brown, 7 Vet. App. 325 (1995).  

Moreover, the regulation itself also provides an example that 
VA facility is not feasibly available if the evidence 
establishes that the veteran was brought to the hospital by 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center.  This appears to be directly on point to the 
situation in the present case.  The evidence shows this VA 
Hospital is not holding itself out to the public as a place 
to send patients with emergency conditions.  According to the 
record, the appropriate authorities in charge of deciding 
where to transport emergency patients were informed numerous 
times by the VA hospital that it did not have an emergency 
department.  This assertion has not been disputed by VAMC.  
In the statement of the case, VAMC did not address the EMS 
physician's statement, but rather reiterated the position 
that a VA facility was available.       

Based upon the above, the Board finds the EMS physician 
statement to be persuasive, uncontroverted evidence that the 
VA hospital in Phoenix was not feasibly available to 
transport the veteran.  A VA medical facility cannot inform 
the appropriate authorities that it does not provide 
emergency care, while simultaneously claiming that its 
facility qualifies as feasibly available for emergent care 
under the regulations.  

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 C.F.R. § 17.1002.  VAMC has failed to show 
that a VA facility was feasibly available to receive the 
veteran in his emergent condition.   


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses initiated on July 22, 
2003, at the John C. Lincoln Hospital is granted.



			
	P.M. DILORENZO	R. F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


